                           THE BASIL LAW GROUP
                                   A PROFESSIONAL CORPORATION
                                       COUNSELLORS AT LAW

                               32 EAST 31ST STREET, 9TH FLOOR
                                    NEW YORK, NY 10016
                                   TELEPHONE:917-994-9973
                                     E-FAX:831-536-1075
                                ROBERTJBASIL@RJBASIL.COM

                                      JANUARY 13, 2020

Hon. Steven M. Gold

      Re:    Edward Shin v YS2 Enterprises, Inc. et al.
             Case No. 1:17-cv-05183(ILG)(SMG)

Dear Judge Gold:

As the Court is aware, this firm represents Plaintiff, Edward Shin. YS2 Enterprises, Inc.
and Mr. Shin have entered into a binding settlement agreement resolving all issues between
them. We will be submitting a stipulation of dismissal as soon as counsel can coordinate
such a filing. No other settlements have yet been reached.

                                           Respectfully submitted,

                                           /s Robert J. Basil

                                           Robert J. Basil
